DETAILED ACTION
Remarks
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is filed in response to Applicant’s arguments and amendment dated August 4, 2021.  Claims 1, 9, and 10 are currently amended and claims 1-7, 9, and 10 remain pending in the application and have been fully considered by Examiner.    
Applicant's arguments with respect to the prior art rejections have been considered, but are moot in view of the new grounds of rejection presented herein.

Applicant’s amendments necessitated the new grounds of rejection presented herein.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP §706.07(a).  Applicant is reminded of the extension of time policy set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner Notes
Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Objections
Claims 1-7 and 10 are objected to because of the following informalities:  each of claims 1 and 10 recites “ascertained according a result,” which should be amended to recite -- ascertained according to a result --.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 and 9-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	With respect to claim 1, The term "sufficiently suitable" on line 18 is a relative term which renders the claim indefinite.  The term "sufficiently suitable" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For purposes of compact prosecution only, this term has been interpreted as reciting – [[sufficiently]] suitable --.

	With respect to claims 2-7, being dependent upon claim 1, each inherits the 35 USC 112(b) deficiency identified above.

	With respect to claims 9 and 10, each also recites the term "sufficiently suitable" which renders the claims indefinite.  The term "sufficiently suitable" is not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For purposes of compact prosecution only, this term has been interpreted as reciting – [[sufficiently]] suitable --.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4 and 6, 7, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Fischer (20170361856 – hereinafter Fischer) in view of Wager et al. “Towards Cross-Verification and Use of Simulation in the Assessment of Automated Driving” (hereinafter Wagner).

	With respect to claim 1, Fischer discloses A method for testing a software in development using a software-in- the-loop (SiL) environment (e.g., Figs. 2-4 and associated text, e.g., [0009], the simulation unit is used for testing the vehicle components which are embedded in the simulation environment and which reproduce the real environment of the corresponding vehicle components in the rail vehicle. The vehicle components may comprise hardware components--such as, for example, actuators or controllers--and/or software components--such as, for example, program modules of a controller. The simulation environment preferably forms an environment for which the technical term is ... “software-in-the-loop.”), the method comprising the following steps: 
	rating a suitability of a simulation software component [to be part of the SiL environment] (e.g. Figs. 2-4 and associated text, e.g., [0022-23], a test process is preferably  by:
	simulating, by the SiL environment including the simulation software component, a target hardware including at least one target hardware component  (e.g., Figs. 2-4 and associated text, e.g., [0009], the simulation unit is used for testing the vehicle components which are embedded in the simulation environment [simulating, by the SiL environment including the simulation software component, a target hardware including at least one target hardware component] and which reproduce the real environment of the corresponding vehicle components [target hardware] in the rail vehicle. The vehicle components may comprise hardware components...and/or software components--such as, for example, program modules of a controller. The simulation environment preferably forms an environment for which the technical term is ... “software-in-the-loop”; see also [0041].); 
	subjecting both the target hardware and the SiL environment, including the simulation software component, to a test situation (e.g., Figs. 2-4 and associated text, e.g., [0057], In a test mode [test situation] of the stationary control unit 42, process data of a vehicle process of the rail vehicle 10 is evaluated on the basis of simulation data of a simulation process of the simulation unit 56. For example, as aforementioned, sensor data in the rail vehicle 10 can be recorded and transferred to the test center 40. In a particular example this sensor data is data of a drive unit 14, in particular, voltage, drive power and a temperature in a power supply unit 17. This sensor data is recorded during the line operation of the rail vehicle 10. The stationary control unit 42 triggers a simulation process of the simulation unit 56 in which the temperature of a drive unit reproduced in the simulation unit 56 is determined under the same voltage and ; 
	while the target hardware and the SiL environment are subjected to the test situation, generating output data by both the target hardware and the SiL environment (Id., particularly, If there is process data [target hardware output data] and simulation data [SiL environment output data], a target-actual comparison can be performed immediately by the stationary control unit 42.); and
	comparing the output data of the target hardware to the output data of the SiL environment, [wherein the suitability of the simulation software component is ascertained according a result of the comparison] (Id, particularly, If there is process data [target hardware output data] and simulation data [SiL environment output data], a target-actual comparison can be performed immediately by the stationary control unit 42.); and 
	[based on the simulation software component being certified, by the rating, as being sufficiently suitable for the SiL environment, testing the software in development using the simulation software component integrated in the SiL environment].
	Fischer does not appear to explicitly disclose to be part of the SiL environment, wherein the suitability of the simulation software component is ascertained according a result of the comparison, or based on the simulation software component being certified, by the rating, as being sufficiently suitable for the SiL environment, testing the software in development using the simulation software component integrated in the SiL environment. However, this is taught in analogous art, Wagner (e.g., Figs. 1-8 and associated text, e.g., Abstract, This work addresses this issue and exhibits a method to verify the use of simulation in a scenario-based assessment process. By introducing a pipeline for reprocessing real-world scenarios as test cases we demonstrate where errors emerge and how these can be isolated. We unveil an issue in simulation which may cause behavior changes of the AD function in resimulation and thus makes the straight forward use of simulation in the assessment process impossible. A solution promising to minimize reprocessing errors and to avoid this behavior change is presented. Finally, this enables the local variation of realworld driving tests in a solely simulative context yielding verified and usable results [based on the simulation software component being certified, by the rating, as being sufficiently suitable for the SiL environment, testing the software in development using the simulation software component integrated in the SiL environment]; p. 1589, right column, compare a test case in reality to the simulation and verify the simulation locally....A locally verified simulation can enable valid local scenario variations that participate in the assessment process; p. 1591, The upper plot compares the position resulting from the integration of those splines trough equation (1) with the original data and shows that errors in the trajectory can hardly be observed; p. 1592, The introduced pipeline enables the virtual reprocessing of real-world experiments that are necessary to locally verify the simulation; p. 1596, this work introduces a reprocessing pipeline with the goal to locally verify simulation for its deployment in the assessment process of AD; see also p. 1589, left column, “Simulation-in-the-Loop (SIL), Vehicle-in-the-Loop (VIL)”; p. 1595, if the simulation can 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Fischer with the invention of Wagner because it can help address the “challenge for Automated Driving (AD) that remains unclear to this day [that] is its assessment for market release,” as suggested by Wagner (see Abstract).

	With respect to claim 2, Fischer also discloses wherein the target hardware and SiL environment are supplied the same signals, while the target hardware and the SiL environment are subjected to the test situation (e.g., Figs. 2-4 and associated text, e.g., [0057], In a test mode [test situation] of the stationary control unit 42, process data of a vehicle process of the rail vehicle 10 is evaluated on the basis of simulation data of a simulation process of the simulation unit 56. For example, as aforementioned, sensor data in the rail vehicle 10 can be recorded and transferred to the test center 40. In a particular example this sensor data is data of a drive unit 14, in particular, voltage, drive power [signals] and a temperature in a power supply unit 17. This sensor data is recorded during the line operation of the rail vehicle 10. The stationary control unit 42 triggers a simulation process of the simulation unit 56 in which the temperature of a drive unit reproduced in the simulation unit 56 is determined under the same voltage and performance conditions [the target hardware and SiL environment are supplied the same signals, while the target hardware and the SiL environment are subjected to the test situation].).

	With respect to claim 3, Fischer also discloses wherein the target hardware is located in a vehicle (e.g., Figs. 2-4 and associated text, e.g., [0009], the simulation unit is used for testing the vehicle components which are embedded in the simulation environment and which reproduce the real environment of the corresponding vehicle components  in the rail vehicle. The vehicle components may comprise hardware components...and/or software components--such as, for example, program modules of a controller; see also [0041].).

	With respect to claim 4, Fischer also discloses wherein the vehicle is operated in a predefined test environment in a test stand or a test open area, while the target hardware and the SiL environment are subjected to the test situation (e.g., Figs. 2-4 and associated text, e.g., [0022], Moreover, it is proposed that the test process is performed during line operation [open test area] of the rail vehicle.).

	With respect to claim 6, Fischer also discloses wherein the SiL environment is subjected to the test situation by feeding test situation vehicle network signals into the SiL environment (e.g., Figs. 2-4 and associated text, e.g., [0057], In a particular example this sensor data is data of a drive unit 14, in particular, voltage, drive power and a temperature in a power supply unit 17. This sensor data is recorded during the line operation of the rail vehicle 10. The stationary control unit 42 triggers a simulation process of the simulation unit 56 in which the temperature of a drive unit reproduced in the simulation unit 56 is determined under the same voltage and performance conditions [wherein the SiL environment is subjected to the test situation by feeding test situation vehicle network signals into the SiL environment]; see also [0009], [0041], and [0054-55].).

	With respect to claim 7, Fischer also discloses wherein the test situation is generated as a function of field data which are collected using the target hardware (e.g., Figs. 2-4 and associated text, e.g., [0057], In a particular example this sensor data is data of a drive unit 14, in particular, voltage, drive power [field data which are collected using the target hardware] and a temperature in a power supply unit 17. This sensor data is recorded during the line operation of the rail vehicle 10. The stationary control unit 42 triggers a simulation process of the simulation unit 56 in which the temperature of a drive unit reproduced in the simulation unit 56 is determined under the same voltage and performance conditions [wherein the test situation is generated as a function of field data which are collected using the target hardware]; see also [0009], [0041], and [0054-55].).

	With respect to claim 9, Fischer discloses An arrangement, comprising: 
	target hardware including at least one target hardware component (e.g., Figs. 2-4 and associated text, e.g., [0009] the simulation unit is used for testing the vehicle components which are embedded in the simulation environment and which reproduce the real environment of the corresponding vehicle components in the rail vehicle. The vehicle components may comprise hardware components--such as, for example, actuators or controllers--and/or software components--such as, for example, program modules of a controller. The simulation environment preferably forms an environment for which the technical term is ... “software-in-the-loop.”); and 
	a software-in-the-loop (SiL) environment including a simulation software component (e.g., Figs. 2-4 and associated text, e.g., [0007] The stationary control unit usefully has at least one processor unit which is designed to execute test program modules; [0057], If there is process data and simulation data, a target-actual comparison can be performed software-in-the-loop.”); and
	a processing unit (Id, particularly, “processor unit”);
	wherein the processing unit is configured to: 
	rate a suitability of the simulation software component [to be a part of the SiL environment] (e.g. Figs. 2-4 and associated text, e.g., [0022-23], a test process is preferably carried out in which a current status in the case of the rail vehicle is compared with a target status determined by the simulation unit. Safety requirements which are prerequisites for vehicle registration can be met hereby [rating a suitability of a simulation software component].) by :
	causing the SiL environment including the simulation software component, to simulate the target hardware (e.g., Figs. 2-4 and associated text, e.g., [0009], the simulation unit is used for testing the vehicle components which are embedded in the simulation environment [causing the SiL environment including the simulation software component, to simulate the target hardware] and which reproduce the real environment of the corresponding vehicle components [target hardware] in the rail vehicle. The vehicle components may comprise hardware components...and/or software components--such as, for example, program modules of a controller. The simulation environment preferably forms an environment for which the technical term is ... “software-in-the-loop”; see also [0041].); 
	subjecting both the target hardware and the SiL environment, including the simulation software component, to a test situation, the target hardware and th SiL environment both generating output data (e.g., Figs. 2-4 and associated text, e.g., [0057], In a test mode [test situation] of the stationary control unit 42, process data of a vehicle process of the rail vehicle 10 is evaluated on the basis of simulation data of a simulation process of the simulation unit 56. For example, as aforementioned, sensor data in the rail vehicle 10 can be recorded and transferred to the test center 40. In a particular example this sensor data is data of a drive unit 14, in particular, voltage, drive power and a temperature in a power supply unit 17. This sensor data is recorded during the line operation of the rail vehicle 10. The stationary control unit 42 triggers a simulation process of the simulation unit 56 in which the temperature of a drive unit reproduced in the simulation unit 56 is determined under the same voltage and performance conditions. The process data recorded by the vehicle process, i.e. the sensor data, correspond to a current status in the rail vehicle 10 and the simulation data generated by the simulation process is assigned a target status in the rail vehicle 10. If there is process data and simulation data, a target-actual comparison can be performed immediately by the stationary control unit 42 [subjecting both the target hardware and the SiL environment to a test situation], wherein a deviation triggers an instruction to an operator of the control unit 42 by way of the output device 46 and/or an automatic information processing unit.); 
	while the target hardware and the SiL environment are subjected to the test situation, comparing the output data of the target hardware to the output data of the SiL environment, [the suitability of the simulation software component being ascertained according to a results of the comparison] (Id, particularly, If there is process data [target hardware output data] and simulation data [SiL environment output data], a target-actual comparison can be performed immediately by the stationary control unit 42) [0022-23], a test process is preferably carried out in which a current status in the case of the rail vehicle is compared with a target status ; and 
	[based on the simulation software component being certified, by the rating, as being sufficiently suitable for the SiL environment, deploying the SiL environment to test the software in development using the simulation software component integrated in the SiL environment].
	Fischer does not appear to explicitly disclose to be a part of the SiL environment, the suitability of the simulation software component being ascertained according to a results of the comparison, or based on the simulation software component being certified, by the rating, as being sufficiently suitable for the SiL environment, deploying the SiL environment to test the software in development using the simulation software component integrated in the SiL environment. However, this is taught in analogous art, Wagner (e.g., Figs. 1-8 and associated text, e.g., Abstract, This work addresses this issue and exhibits a method to verify the use of simulation in a scenario-based assessment process. By introducing a pipeline for reprocessing real-world scenarios as test cases we demonstrate where errors emerge and how these can be isolated. We unveil an issue in simulation which may cause behavior changes of the AD function in resimulation and thus makes the straight forward use of simulation in the assessment process impossible. A solution promising to minimize reprocessing errors and to avoid this behavior change is presented. Finally, this enables the local variation of realworld driving tests in a solely simulative context yielding verified and usable results [based on the simulation software component being certified, by the rating, as being sufficiently suitable for the SiL environment, testing the software in development using the simulation software component integrated in the SiL environment]; p. 1589, right column, compare a test case in reality to the simulation and verify the simulation locally....A locally verified simulation can enable valid local scenario variations that participate in the assessment process; p. 1591, The upper plot compares the position resulting from the integration of those splines trough equation (1) with the original data and shows that errors in the trajectory can hardly be observed; p. 1592, The introduced pipeline enables the virtual reprocessing of real-world experiments that are necessary to locally verify the simulation; p. 1596, this work introduces a reprocessing pipeline with the goal to locally verify simulation for its deployment in the assessment process of AD; see also p. 1589, left column, “Simulation-in-the-Loop (SIL), Vehicle-in-the-Loop (VIL)”; p. 1595, if the simulation can reprocess a given scenario accurately enough, local variations in purely a simulative domain also provide valid results; see also Section II-IV.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Fischer with the invention of Wagner because it can help address the “challenge for Automated Driving (AD) that remains unclear to this day [that] is its assessment for market release,” as suggested by Wagner (see Abstract).

Claims 5 and 10 rejected under 35 U.S.C. 103 as being unpatentable over Fischer in view of Wagner, and further in view of Knauder et al. (20190011905 -- hereinafter Knauder).

	With respect to claim 5, Fischer also discloses wherein the target hardware is subjected to the test situation by activating [a test stand] using test situation activation signals and feeding test situation vehicle network signals into a vehicle data network of the vehicle (e.g., Figs. 2-4 and associated text, e.g., [0055], In this case, there is data traffic between the rail vehicle 10 and the stationary control unit 42, in which control data [test situation activation signals] is transferred from the control unit 42 to the rail vehicle 10 [feeding test .
	To the extent that Fischer does not appear to explicitly disclose test stand, this is taught in analogous art Knauder (e.g., [0063] The process verification and calibration phase of automotive development makes use in particular of software-in-the-loop environments ( SiL), hardware-in-the-loop systems (HiL), component test stands, vehicle test stands or also vehicle environments; [0066], In the test phase, including the calibration phase, the function only exists as machine code in a control software and is executed in a test environment, normally on a test stand 14; see also [0031], [0034], [0042], and [0067-68].)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Fischer with the test stand invention of Knauder because vehicle test stands are well-known and effective means of testing vehicle components and can help “automate the generating of an interactive display and control element with which the user can interact and intuitively operate,” as suggested by Knauder (see [0066], In the test phase, including the calibration phase, the function only exists as machine code in a control software and is executed in a test environment, normally on a test stand 14.).  

	With respect to claim 10, Fischer discloses [A non-transitory machine-readable storage medium on which is stored a computer program] for testing a software in development using a software-in-the-loop (SiL) environment, the computer program, when executed by a computer (e.g., Figs. 2-4 and associated text, e.g., [0009], [0009] the simulation unit is used for testing the vehicle components which are embedded in the simulation environment and which software-in-the-loop.”), causing the computer to perform the following steps: 
	rating a suitability of a simulation software component [to be a part of the SiL environment] (e.g. Figs. 2-4 and associated text, e.g., [0022-23], a test process is preferably carried out in which a current status in the case of the rail vehicle is compared with a target status determined by the simulation unit. Safety requirements which are prerequisites for vehicle registration can be met hereby [rating a suitability of a simulation software component].) by:
	simulating, by the SiL environment including the simulation software component, a target hardware including at least one target hardware component (e.g., Figs. 2-4 and associated text, e.g., [0009], the simulation unit is used for testing the vehicle components which are embedded in the simulation environment [simulating, by the SiL environment including the simulation software component, a target hardware including at least one target hardware component] and which reproduce the real environment of the corresponding vehicle components [target hardware] in the rail vehicle. The vehicle components may comprise hardware components...and/or software components--such as, for example, program modules of a controller. The simulation environment preferably forms an environment for which the technical term is ... “software-in-the-loop”; see also [0041].); 
	subjecting both the target hardware and the SiL environment, including the simulations software component, to a test situation (e.g., Figs. 2-4 and associated text, e.g., [0057], In a test mode [test situation] of the stationary control unit 42, process data of a vehicle ; 
	while the target hardware and the SiL environment are subjected to the test situation, generating output data by both the target hardware and the SiL environment (Id., particularly, If there is process data [target hardware output data] and simulation data [SiL environment output data], a target-actual comparison can be performed immediately by the stationary control unit 42.); 
	comparing the output data of the target hardware to the output data of the SiL environment, [wherein the suitability of the simulation software component is ascertained according to ta results of the comparison]  (Id, particularly, If there is process data [target target-actual comparison can be performed immediately by the stationary control unit 42.); and 
	[based on the simulation software component being certified, by the rating, as being sufficiently suitable for the SiL environment, testing the software in development using the simulation software component integrated in the SiL environment.]
	Fischer does not appear to explicitly disclose to be part of the SiL environment, wherein the suitability of the simulation software component is ascertained according to ta results of the comparison, or based on the simulation software component being certified, by the rating, as being sufficiently suitable for the SiL environment, testing the software in development using the simulation software component integrated in the SiL environment. However, this is taught in analogous art, Wagner (e.g., Figs. 1-8 and associated text, e.g., Abstract, This work addresses this issue and exhibits a method to verify the use of simulation in a scenario-based assessment process. By introducing a pipeline for reprocessing real-world scenarios as test cases we demonstrate where errors emerge and how these can be isolated. We unveil an issue in simulation which may cause behavior changes of the AD function in resimulation and thus makes the straight forward use of simulation in the assessment process impossible. A solution promising to minimize reprocessing errors and to avoid this behavior change is presented. Finally, this enables the local variation of realworld driving tests in a solely simulative context yielding verified and usable results [based on the simulation software component being certified, by the rating, as being sufficiently suitable for the SiL environment, testing the software in development using the simulation software component integrated in the SiL environment]; p. 1589, right column, compare a test case in reality to the simulation and verify the simulation locally....A locally verified simulation can enable valid local scenario variations that participate in the assessment process; p. 1591, The upper plot compares the position resulting from the integration of those splines trough equation (1) with the original data and shows that errors in the trajectory can hardly be observed; p. 1592, The introduced pipeline enables the virtual reprocessing of real-world experiments that are necessary to locally verify the simulation; p. 1596, this work introduces a reprocessing pipeline with the goal to locally verify simulation for its deployment in the assessment process of AD; see also p. 1589, left column, “Simulation-in-the-Loop (SIL), Vehicle-in-the-Loop (VIL)”; p. 1595, if the simulation can reprocess a given scenario accurately enough, local variations in purely a simulative domain also provide valid results; see also Section II-IV.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Fischer with the invention of Wagner because it can help address the “challenge for Automated Driving (AD) that remains unclear to this day [that] is its assessment for market release,” as suggested by Wagner (see Abstract).
	To the extent that Fischer does not appear to explicitly disclose A non-transitory machine-readable storage medium on which is stored a computer program, this is taught in analogous art, Knauder (e.g., claim 22, A computer-readable medium on which a computer program in accordance with claim 21 is stored.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Fischer with the computer-readable medium of Knauder because it is well-known that a computer-readable medium is an effective means of carrying out computer implemented methods.

Conclusion
Specifically, Muresan et al. “Software in the Loop environment reliability for testing embedded code” teaches comparing SiL results to HiL results to ensure reliability of the SiL for using over the product’s lifecycle.
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN DAVID BERMAN whose telephone number is (571)272-7206.  The examiner can normally be reached on M-F, 9-6 Eastern.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough can be reached on 571-272-6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 

/STEPHEN D BERMAN/Examiner, Art Unit 2192                                                                                                                                                                                                        


/S. SOUGH/SPE, Art Unit 2192